    Case 1-19-45886-cec              Doc 28-1       Filed 11/21/19     Entered 11/21/19 12:55:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                              Chapter 11


 WILLOUGHBY ESTATES LLC,                                             Case No. 19-45886 (cec)


                                                      Debtor.
---------------------------------------------------------------x


        HALPERN DECLARATION IN OPPOSITION TO MOTION TO DISMISS

        Binyomin Halpern, declaring under penalty of perjury under the laws of the United States,

pursuant to 28 U.S.C. § 1746, states as follows:

        1.       I am one of the co-managers of Willoughby Estates LLC (the “Debtor”) and have

personal knowledge of the facts stated herein.

        2.       The holders of a majority of membership interests in the Debtor voted in favor of

authorizing the commencement of this case on behalf of the Debtor as follows.

Willoughby Estates Operations LLC Voted Its 45% Membership Interest In Favor

        3.       Willoughby Estates Operations LLC (“Operations”) has a 45% interest in the

Debtor, although the Debtor’s operating agreement states that 46% of the membership interests

were held by Operations.

        4.       Prior to the commencement of this case, a majority of the membership of

Operations voted to oust the prior managers of Operations and appoint me, Raphael Barouch

Elkaim and Binyomin Schonberg as co-managers of Operations.

        5.       A list of the names of the members that voted and their percentage interest in

Operations is annexed as Exhibit A.

        6.       A sample copy of the resolution signed by these members is annexed as Exhibit B.
   Case 1-19-45886-cec         Doc 28-1      Filed 11/21/19      Entered 11/21/19 12:55:55




Investors Voted Their 6.75% Membership Interests In Favor

       7.      The Debtor is the owner of the property known as 525 Willoughby Avenue,

Brooklyn, New York (the “Property”).

       8.      In or about early 2013, Yechezkel Strulovitch (“Strulovitch”) – through his

business partner, Yechiel Oberlander (“Oberlander”) – approached potential Israeli investors

about investing in the Property, among more than twenty investment properties in Brooklyn.

       9.      The structure for the investments in these properties was as follows: the real estate

was acquired by a limited liability company in which CSRE LLC (“CSRE”), controlled by

Strulovitch, owned a majority interest, while the remaining minority interest was owned by a

limited liability company -- majority owned by the investors. The operating agreement related to

each property stated that CSRE was the managing member for the landholding company and that

Strulovitch and Oberlander were the managers for the limited liability company that was majority

owned by the investors.

       10.     After the initial investment in the Willoughby property had been made, Oberlander

inquired from me as to whether investors would be willing to purchase additional interests in the

Property. Oberlander was Strulovitch’s business partner and had authority to act for him.

       11.     We agreed upon a price of $112,500 (net of brokerage, fees or commissions etc) in

exchange for 6.75% of the Membership interests in the Debtor.

       12.     Annexed hereto as Exhibit C are amendments to the Debtor’s Operating

Agreement evidencing the transaction, which were delivered to me or Binyomin Schonberg by

Oberlander. In exchange, the investors paid the agreed upon $112,500 as directed by Oberlander.
   Case 1-19-45886-cec        Doc 28-1      Filed 11/21/19   Entered 11/21/19 12:55:55




       13.    This procedure was not unique to the Willoughby property; Oberlander negotiated

for Strulovitch and CSRE in many transactions with the investors and then delivered documents

signed by Strulovitch that consummated the transaction.

Executed on this 14 day of November 2019.

                                                   _________________________
                                                   Binyomin Halpern
Case 1-19-45886-cec   Doc 28-1   Filed 11/21/19   Entered 11/21/19 12:55:55




                      Exhibit A
 Case 1-19-45886-cec         Doc 28-1   Filed 11/21/19   Entered 11/21/19 12:55:55




Bamberger Maurice                   3.20%
Bamberger Meir                      0.95%
Binyamini Efraim                    1.35%
Cohen Israel Meir                   1.80%
Daskal Shlomo Pinchas               2.00%
Fischer Samuel                      1.10%
Halpern Binyomin Mordechai          0.50%
Halpern Ya'akov Mordechai           1.60%
Hirsch Israel                       2.35%
Hirsch‐Grunwald Yvonne              2.35%
Jaffe Esther Selma                  1.40%
Jaffe Gavriel Aryeh                 0.90%
Jelen Debra Gail                    1.00%
Katabi Yinon                        2.25%
Keyak Rachel Bracha                 0.50%
Klein Elisheva                      0.65%
Koninski Isaac                      1.30%
Kuperman Benjemin                   4.40%
Lavkovitch Yechiel                  4.00%
Lichtig Benzion                     1.20%
Masher Meshulem                     2.15%
Ryness Rivka                        1.30%
Schonberg Bertha Sara              1.575%
Schonberg Jacob                    1.575%
Schwarz Abraham J.                  3.50%
Shlezinger Elazar David             1.70%
Siata Dishmaya LLC                  1.00%
Stein Moshe                         1.50%
Strasser David Shalom               0.50%
Weingold Yisrael Meir               1.30%
Weiniger Moshe Dovid                0.85%
Case 1-19-45886-cec   Doc 28-1   Filed 11/21/19   Entered 11/21/19 12:55:55




                      Exhibit B
 Case 1-19-45886-cec        Doc 28-1     Filed 11/21/19     Entered 11/21/19 12:55:55




                         Willoughby Estates Operations LLC

                        WRITTEN CONSENT OF MEMBERS


        The undersigned, being a majority of the members of Willoughby Estates
Operations LLC, a New York limited liability company (the "Company"), hereby consent
to, and adopt, the following resolutions pursuant to the Limited Liability Act of the State
of New York and declare them to be in full force and effect as if they had been adopted at
a duly convened meeting of the members of the Company:

       WHEREAS, Yechezkel Strulovitch a/k/a Chaskiel Strulovitch of Brooklyn, New
York ("Strulovitch") and Yechiel Oberlander a/k/a Mici Oberlander (“Oberlander”) have
purported to act and serve as managers or co-managers of the Company;

       RESOLVED, that Strulovitch and Oberlander (and anyone else purporting to act
and serve as manager of the Company) be and hereby is replaced as managers and/or co-
managers of the Company and Binyomin Schonberg, Raphael Baruch Elkaim, and
Binyomin Halpern be, and the same hereby are, appointed instead as managers of the
Company with immediate effect; and it is further

        RESOLVED, to withdraw, revoke, terminate and rescind all powers granted to
Strulovitch and Oberlander to act on behalf of, or to represent, the Company as a manager
or officer or in any other capacity to exercise actual or apparent authority to act in any
manner whatsoever on behalf of the Company; and it is further

         RESOLVED, that the foregoing resolutions do not replace or cancel the resolutions
adopted by the members of the Company in 2017, which remain in full force and effect;
and it is further

         RESOLVED, that a facsimile, telecopy or any other reproduction of this written
consent may be executed by the undersigned, and an executed copy of this written consent
may be delivered by the undersigned by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of the undersigned can
be seen, and such execution and delivery shall be considered valid, binding and effective
for all purposes; and it is further

        RESOLVED, that this written consent may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original instrument, and
all such counterparts together shall constitute but one consent.

___________________________
 Maurice Bamberger, Member

September 2 , 2019




                                            1
Case 1-19-45886-cec   Doc 28-1   Filed 11/21/19   Entered 11/21/19 12:55:55




                      Exhibit C
Case 1-19-45886-cec   Doc 28-1   Filed 11/21/19   Entered 11/21/19 12:55:55




                                                          Scanned by CamScanner
Case 1-19-45886-cec   Doc 28-1   Filed 11/21/19   Entered 11/21/19 12:55:55




                                                          Scanned by CamScanner
Case 1-19-45886-cec   Doc 28-1   Filed 11/21/19   Entered 11/21/19 12:55:55




                                                          Scanned by CamScanner
Case 1-19-45886-cec   Doc 28-1   Filed 11/21/19   Entered 11/21/19 12:55:55




                                                          Scanned by CamScanner
